                                                              Case 2:13-cr-00423-JCM-GWF Document 343 Filed 05/12/21 Page 1 of 2


                                                          1    KATHLEEN BLISS, ESQ.
                                                               Nevada Bar No. 7606
                                                          2    kb@kathleenblisslaw.com
                                                               KATHLEEN BLISS LAW PLLC
                                                          3    1070 W. Horizon Ridge Pkwy., Suite 202
                                                               Henderson, Nevada 89012
                                                          4    Telephone: 702.463.9074

                                                          5    Attorney for Daniel Barnes

                                                          6                                 UNITED STATES DISTRICT COURT
                                                          7                                       DISTRICT OF NEVADA
                                                          8
                                                                 UNITED STATES OF AMERICA,                        CASE NO. 2:13-cr-0423-JCM
                                                          9
                                                                                  Plaintiff,
                                                         10
                                                                                                                  MOTION FOR PRESENTENCE REPORT
                                                                       vs.                                        AND PROPOSED ORDER
                                                         11
                                                                 DANIEL BARNES,
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                                                  Defendant.
                                                         13
      HENDERSON NEVADA 89012




                                                         14
                                    TEL – 702.463.9074




                                                         15

                                                         16           Defendant, Daniel Barnes submits this motion to release his Presentence Report to
                                                         17
                                                               Kathleen Bliss Esq., counsel for defendant, showing the Court as follows:
                                                         18
                                                                      1. On April 6, 2016, Mr. Barnes was convicted. ECF No. 277. This Court sentenced him
                                                         19
                                                               to 360 months imprisonment on August 4, 2016. ECF No. 315.
                                                         20
                                                                      2.      On May 10, 2021 Kathleen Bliss, Esq, filed her designation of retained counsel.
                                                         21

                                                         22    ECF No. 342. This is counsel’s first engagement of representation for Mr. Barnes.

                                                         23           3.      Counsel requests that this Court enter an order allowing her to access Mr. Barnes’
                                                         24    Presentence Report to assist her in her representation of Mr. Barnes.
                                                         25
                                                               Dated this 12th day of May 2021.
                                                         26

                                                         27

                                                         28

                                                                                                          Page 1 of 2
                                                              Case 2:13-cr-00423-JCM-GWF Document 343 Filed 05/12/21 Page 2 of 2


                                                          1                                                Respectfully submitted,
                                                          2                                                KATHLEEN BLISS LAW PLLC
                                                          3
                                                                                                            /s/ Kathleen Bliss_______________
                                                          4                                                KATHLEEN BLISS, ESQ.
                                                                                                           Nevada Bar No. 7606
                                                          5
                                                                                                           1070 W. Horizon Ridge Pkwy., Suite 202
                                                          6                                                Las Vegas, Nevada 89012
                                                                                                           Telephone: 702.463.9074
                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                                                               IT IS SO ORDERED:
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                                      Based on the Motion for Release of Presentence Report, and for good cause showing, it is
                                                         13
      HENDERSON NEVADA 89012




                                                               ORDERED that the Presentence Report for Defendant Daniel Barnes shall be released to counsel
                                                         14
                                    TEL – 702.463.9074




                                                         15    for Defendant by the United States Probation Office.

                                                         16
                                                                      May 19, 2021
                                                         17    DATED:________________

                                                         18

                                                         19
                                                                                                           ________________________________________
                                                         20                                                THE HONORABLE JAMES C. MAHAN
                                                                                                           UNITED STATES DISTRICT JUDGE
                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                         Page 2 of 2
